Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 June 2022 has been entered.

 

Response to Arguments
Applicant's arguments filed 27 June 2022 have been fully considered but they are not fully persuasive.
In response to applicant’s argument on numbered Page 9 “Claims 17-19 stand rejected under 35 U.S.C. § 112(b) as allegedly being indefinite. Assignee's representative respectfully traverses this rejection. To expedite prosecution, claim 17 is was previously amended to render claim 17, and claims 18-19 which depend therefrom, not properly subject to this rejection. Claims 17-19 are not amended by this supplemental reply and thus these claims continue to not be properly subject to this rejection. Accordingly, withdrawal of this rejection is respectfully requested”, examiner respectfully disagrees in part and notes the following:
	While the amendment to claim 17 has addressed the 35 U.S.C. § 112(b) indefinite rejection, the amendments have not addressed the rejection to claim 19, and therefore the 35 U.S.C. § 112(b) rejection of claim 19 is maintained. As previously noted in Final Rejection mailed 25 March 2022, on Pg. 6, claim 19 is rejected due to the use of the term "the object" and is not related to the rejection of claim 17 as claim 19 is not dependent upon claim 17 as alleged by Applicant.

In response to applicant’s argument on numbered Page 11 “Assignee's representative submits that Yu at [0004] may only arguably suggest the Rabin function to determine a stream dividing point, and at paragraph [0038] that deduplication operations can be performed by specialized processing resources. However, claim 1 presently recites "a hash function performed by specialized processing resources ... wherein a hash value for the hash function was selected by the processing resources of the processor based on an analysis of the to-be-stored target data stream" (emphasis added). Yu does not describe or suggest this division of functions between the claimed specialized processing resources and the processing resources of the processor”, examiner respectfully disagrees and notes the following:
	Yu is teaching a deduplication system that takes an object to be stored and creates multiple chunks of data to be stored in the system that together represent the object using specialized processors. As the hashing processors are specialized compared to the general use main processing unit, they are separate resources. The supplied disclosure in [0037] states that the hash value is the result of the hashing function and provides no teaching or suggestion as to what selecting a hash value entails beyond generating one.
	
	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.

Applicant’s arguments, see Pg. 9, filed 27 June 2022, with respect to "Claims 9 and 14 have been objected to based on alleged informalities. Assignee's representative respectfully traverses this rejection. Solely to expedite prosecution, claims 9 and 14 were previously amended to emphasize definite aspects of the claims. Claims 9 and 14 are not amended by this supplemental reply and thus, based on the previous amendments, continue to not be properly subject to this objection. Accordingly, withdrawal of this objection is respectfully requested" have been fully considered and are persuasive.  The objection of 16 March 2022 has been withdrawn. 

Applicant’s arguments, see Pg. , filed 27 June 2022, with respect to Claims 17 and 18 stand rejected under 35 U.S.C. § 112(d) as allegedly being in an improper form. Assignee's representative respectfully traverses this rejection. To expedite prosecution, claim 17 is was previously amended to render claim 17, and claim 18 which depends therefrom, not properly subject to this rejection. Claims 17 and 18 are not amended by this supplemental reply and thus, based on the previous amendments, these claims continue to not be properly subject to this rejection. Accordingly, withdrawal of this rejection is respectfully requested have been fully considered and are persuasive.  The rejection of 16 March 2022 has been withdrawn.








Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 10, and 20 have been amended to include the limitation “wherein a hash value for the hash function was selected by the at least one processing unit based on an analysis of the to-be-stored target data stream”. This is new matter. The supplied disclosure at [0037] states that the hash value is the result of the hashing function. In the portion of the disclosure Applicant noted in their arguments ([0051]-[0055]) does not teach selecting or choosing a particular hash value. What is taught in the specified portion of the disclosure, is that the specialized processor can perform the hashing functions to create the hash value, and that the general processor can generate “data block information” and “data stream information” based on the streams generated by the specialized processor.
For the purposes of examination, the limitation “wherein a hash value for the hash function was selected by the at least one processing unit based on an analysis of the to-be-stored target data stream” will be interpreted as the general processor selects the hash value by selecting the hash value generated by the specialized processor for further processing.

As dependent claims 2-9, 11-15, 17-19, and 21 are directly or indirectly dependent upon rejected claims 1, 10, or 20 above, claims 2-9, 11-15, 17-19, and 21 are also rejected under 35 U.S.C. 112(a) for new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1, 10, and 20 have been amended to include the limitation “wherein a hash value for the hash function was selected by the at least one processing unit based on an analysis of the to-be-stored target data stream”. This is indefinite. The supplied disclosure at [0037] states that the hash value is the result of the hashing function. In the portion of the disclosure Applicant noted in their arguments ([0051]-[0055]) does not teach selecting or choosing a particular hash value. What is taught in the specified portion of the disclosure, is that the specialized processor can perform the hashing functions to create the hash value, and that the general processor can generate “data block information” and “data stream information” based on the streams generated by the specialized processor. As the specific action of “selecting a hash value” using the general processing resource is not taught in the disclosure, it is unclear what action should be taken.
For the purposes of examination, the limitation “wherein a hash value for the hash function was selected by the at least one processing unit based on an analysis of the to-be-stored target data stream” will be interpreted as the general processor selects the hash value by selecting the hash value generated by the specialized processor for further processing.

As dependent claims 2-9, 11-15, 17-19, and 21 are directly or indirectly dependent upon rejected claims 1, 10, or 20 above, claims 2-9, 11-15, 17-19, and 21 are also rejected under 35 U.S.C. 112(b) for being indefinite.

Claim 1 recites the limitation "the object" in the first claim limitation of .  There is insufficient antecedent basis for this limitation in the claim.
Claim 19, and the preceding claim, identifies “a to-be-stored object”, and generating data stream information of “the to-be-stored object”. There is a single reference to “the object” and all other references are to “the to-be-stored object”. For the purposes of examination, “the object” will be interpreted as “the to-be-stored object”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 10-13, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being obvious over Yu et al (US 2016/0350026 A1) hereinafter referred to as Yu.

Regarding claim 10, Yu teaches A device, comprising: 
at least one processing unit (Yu [0097] "The deduplication server 103 in the embodiment of the present invention shown in FIG. 1 refers to an apparatus that can implement a technical solution described in an embodiment of the present invention, and as shown in FIG. 18, usually includes a central processing unit"); 
at least one specialized processing unit different from the at least one processing unit (Yu [0097] "The deduplication server 103 includes a determining unit 1901 and a judging and processing unit 1902. The determining unit 1901 is configured to perform step (a): (a) determining a point p.sub.iz and a window W.sub.iz[p.sub.iz-A.sub.z, p.sub.z+B.sub.z] corresponding to the point p.sub.iz for a current potential dividing point k.sub.i according to the rule, where i and z are integers, and 1.ltoreq.z.ltoreq.M. The judging and processing unit 1902 is configured to: determine whether at least a part of data in the window W.sub.iz[p.sub.iz-A.sub.z, p.sub.iz+B.sub.z] meets a preset condition C.sub.z"; [0179] "In addition, functional units in the embodiments of the present invention may be integrated into one processing unit, or each of the units may exist alone physically, or two or more units are integrated into one unit"; the specialized units are separate processing resources); and 
at least one memory coupled to the at least one processing unit and storing instructions configured to be executed by the at least one processing unit, wherein the instructions, when executed by the at least one processing unit (Yu [0097] "The deduplication server 103 in the embodiment of the present invention shown in FIG. 1 refers to an apparatus that can implement a technical solution described in an embodiment of the present invention, and as shown in FIG. 18, usually includes a central processing unit, a primary memory, and an input/output interface. The central processing unit, the primary memory, and the input/output interface communicate with each other. The main memory stores an executable instruction, and the central processing unit executes the executable instruction stored in the primary memory, so as to perform a specific function, for example, searching for a data stream dividing point described in FIG. 4 to FIG. 17 in the embodiments of the present invention"), cause the device to perform actions comprising: 
identifying, by the at least one processing unit, a size of a sliding window for setting a boundary of a target data stream based on a to-be-stored object (Yu [0004] "Specifically, in a technology of eliminating duplicate data based on a content defined chunk, a sliding window technique is applied to search for a dividing
point of a chunk based on content of a file, that is, a Rabin fingerprint of data in a window is calculated to determine a data stream dividing point"; [0045] "When the deduplication server 103 searches for a dividing point in a data stream, a minimum unit for searching for a data stream dividing point usually needs to be determined. Specifically, as shown in FIG. 2, for example, a potential dividing point k.sub.1 is located between two consecutive minimum units, whose sequence numbers are 1 and 2, for searching for a data stream dividing point. A potential dividing point refers to a point for which it needs to be determined whether the point can serve as a data stream dividing point. When the point k.sub.1 is a data stream dividing point, in a direction of searching for a data stream dividing point shown by an arrow in FIG. 2, a next potential dividing point k.sub.7 is searched for, that is, a point located between two consecutive minimum units, whose sequence numbers are 7 and 8, for searching for a data stream dividing point"; the system first determines a dividing point (sliding window) of the object to create chunks, if the first dividing point does not meet the system requirements, then a new dividing point (larger window) is determined. While Yu does not positively note which processing resource in the system performs this action, yet does positively note which processing resource in the system is performing other actions. Therefore, without a teaching to the contrary, the general processing resource of Yu performs this action); 
determining a boundary of the target data stream based on the sliding window (Yu [0045] "When the deduplication server 103 searches for a dividing point in a data stream, a minimum unit for searching for a data stream dividing point usually needs to be determined. Specifically, as shown in FIG. 2, for example, a potential dividing point k.sub.1 is located between two consecutive minimum units, whose sequence numbers are 1 and 2, for searching for a data stream dividing point. A potential dividing point refers to a point for which it needs to be determined whether the point can serve as a data stream dividing point. When the point k.sub.1 is a data stream dividing point, in a direction of searching for a data stream dividing point shown by an arrow in FIG. 2, a next potential dividing point k.sub.7 is searched for, that is, a point located between two consecutive minimum units, whose sequence numbers are 7 and 8, for searching for a data stream dividing point"; the system first determines a dividing point (boundary) of the object to create chunks, if the first dividing point does not meet the system requirements, then a new dividing point (re-partitioning) is determined);
partitioning by a hash function performed by specialized processing resources of the system that are specialized to be different from processing resources of the at least one processing unit, the target data stream (Yu [0038] "The deduplication server 103 performs an operation of eliminating duplicate data on a data stream of backup data, where the operation generally includes the following steps: [0039] (1) searching for a data stream dividing point: searching for a data stream dividing point in a data stream according to a specific algorithm; [0040] (2) performing division according to the found data stream dividing point to obtain data chunks";  [0179] "In addition, functional units in the embodiments of the present invention may be integrated into one processing unit, or each of the units may exist alone physically, or two or more units are integrated into one unit"; Here Yu is teaching a deduplication system that takes an object to be stored and creates multiple chunks of data to be stored in the system that together represent the object using specialized processors),
wherein a hash value for the hash function was selected by the at least one processing unit based on an analysis of the to-be-stored target data stream (Yu [0042] "(4) detecting a same data chunk: comparing the feature value of the data chunk obtained by means of calculation with a feature value that already exists in the data chunk feature list to determine whether an identical data chunk exists"; Yu selects the feature value (hash value) produced by judging and processing unit 1902 for deduplication processing);
based on the boundary of the target data stream, determining whether the target data stream matches at least one stored data stream that has been stored in a storage apparatus (Yu [0038] "The deduplication server 103 performs an operation of eliminating duplicate data on a data stream of backup data, where the operation generally includes the following steps: [0041] (3) calculating a feature value of each data chunk: calculating the feature value of the data chunk, which serves as a feature for identifying the data chunk; and adding the feature value obtained by means of calculation to a data chunk feature list of a file corresponding to the data stream, where an SHA-1 or MD5 algorithm is generally used to calculate a feature value of a data chunk");
wherein sizes of the target data stream and the at least one stored data stream depend on their respective content (Yu [0004] "Specifically, in a technology of eliminating duplicate data based on a content defined chunk, a sliding window technique is applied to search for a dividing point of a chunk based on content of a file, that is, a Rabin fingerprint of data in a window is calculated to determine a data stream dividing point"), however, while Yu teaches starting the action of storing backup data, Yu does not explicitly teach finishing said action, thus Yu does not explicitly teach and based on the target data stream being determined not to match the at least one stored data stream, storing the target data stream in the storage apparatus.
It would be obvious to a person of ordinary skill in the art prior before the effective filing date of the invention to modify Yu to finish the action of backing up the data that did not find a match in the deduplication process. A person of ordinary skill in the art would be motivated to make this change in order to preserve the backup data of the system. Yu teaches in [0038] that the process being completed by the system is backing up data without duplicating data already present on the backup server. The process includes matching to already existing data in [0042] and skipping the step of saving the data if a match is found in [0043], however Yu does not then teach actually saving the data if no match is found, thus the need for this modification. As the system is designed to backup and store data, see [0037], a person of ordinary skill in the art would have a reasonable chance of success to make this modification of completing the data storage task started by the backup process

Independent claims 1 and 20 have substantially the same scope and limitations as claim 10 as they are respectively the corresponding Method and Computer program product claims. Therefore, claims 1 and 20 are rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 11, Yu teaches The device of claim 10, wherein generating the to-be-stored target data stream comprises: determining a hash value of a part of the to-be-stored object in a sliding window having a predetermined size (Yu [0041] "(3) calculating a feature value of each data chunk: calculating the feature value of the data chunk, which serves as a feature for identifying the data chunk"; [0046] "In actual applications, a minimum value of a data chunk, for example, 4 KB (4096 bytes), is usually set; in consideration of the rate of eliminating duplicate data at the same time, a maximum value of a data chunk is also set, that is, the size of a data chunk cannot exceed the maximum value, for example, 12 KB (12288 bytes)"); determining a boundary of the to-be-stored target data stream based on the hash value (Yu [0045] "When the deduplication server 103 searches for a dividing point in a data stream, a minimum unit for searching for a data stream dividing point usually needs to be determined. Specifically, as shown in FIG. 2, for example, a potential dividing point k.sub.1 is located between two consecutive minimum units, whose sequence numbers are 1 and 2, for searching for a data stream dividing point. A potential dividing point refers to a point for which it needs to be determined whether the point can serve as a data stream dividing point. When the point k.sub.1 is a data stream dividing point, in a direction of searching for a data stream dividing point shown by an arrow in FIG. 2, a next potential dividing point k.sub.7 is searched for, that is, a point located between two consecutive minimum units, whose sequence numbers are 7 and 8, for searching for a data stream dividing point"; the system first determines a dividing point (boundary) of the object to create chunks, if the first dividing point does not meet the system requirements, then a new dividing point (re-partitioning) is determined); and re-partitioning, by using the boundary, the to-be-stored object to generate the to-be-stored target data stream (Yu [0045] "When the deduplication server 103 searches for a dividing point in a data stream, a minimum unit for searching for a data stream dividing point usually needs to be determined. Specifically, as shown in FIG. 2, for example, a potential dividing point k.sub.1 is located between two consecutive minimum units, whose sequence numbers are 1 and 2, for searching for a data stream dividing point. A potential dividing point refers to a point for which it needs to be determined whether the point can serve as a data stream dividing point. When the point k.sub.1 is a data stream dividing point, in a direction of searching for a data stream dividing point shown by an arrow in FIG. 2, a next potential dividing point k.sub.7 is searched for, that is, a point located between two consecutive minimum units, whose sequence numbers are 7 and 8, for searching for a data stream dividing point"; the system first determines a dividing point (boundary) of the object to create chunks, if the first dividing point does not meet the system requirements, then a new dividing point (re-partitioning) is determined).	

Dependent claim 2 has substantially the same scope and limitations as claim 11 as it is the corresponding Method claim. Therefore, claim 2 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 12, Yu teaches The device of claim 11, wherein determining the boundary of the to-be-stored target data stream comprises: modulo dividing the hash value by a first predetermined parameter value to obtain a modulo division result (Yu [0004] "Specifically, in a technology of eliminating duplicate data based on a content defined chunk, a sliding window technique is applied to search for a dividing point of a chunk based on content of a file, that is, a Rabin fingerprint of data in a window is calculated to determine a data stream dividing point. It is assumed that a dividing point is searched for from left to right in a data stream. A fingerprint of data in a sliding window is calculated each time, and after a modulo operation is performed on a fingerprint value based on a given integer K, a result of the modulo operation is compared with a given remainder R. If the result of the modulo operation equals the given remainder R, the right end of the window is a data stream dividing point"); and based on the modulo division result being determined to match a second predetermined parameter value, determining the boundary of the to-be-stored target data stream based on a window boundary of the sliding window (Yu [0004] "Specifically, in a technology of eliminating duplicate data based on a content defined chunk, a sliding window technique is applied to search for a dividing point of a chunk based on content of a file, that is, a Rabin fingerprint of data in a window is calculated to determine a data stream dividing point. It is assumed that a dividing point is searched for from left to right in a data stream. A fingerprint of data in a sliding window is calculated each time, and after a modulo operation is performed on a fingerprint value based on a given integer K, a result of the modulo operation is compared with a given remainder R. If the result of the modulo operation equals the given remainder R, the right end of the window is a data stream dividing point").	

Dependent claim 3 has substantially the same scope and limitations as claim 12 as it is the corresponding Method claim. Therefore, claim 3 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 13, Yu teaches The device of claim 12, wherein determining the boundary of the to-be-stored target data stream further comprises: based on the modulo division result being determined not to match the second predetermined parameter value, moving the sliding window to comprise a subsequent part of the to-be-stored object (Yu [0004] "Otherwise, the window continues to be slid rightward by one byte, and calculation and comparison are performed sequentially and cyclically until the end of the data stream is reached"); and determining the boundary of the to-be-stored target data stream based on a window boundary of the moved sliding window (Yu [0046] "The deduplication server 103 searches for a data stream dividing point along the direction shown by the arrow. k.sub.a is a currently found data stream dividing point, and from k.sub.a, a next potential dividing point is searched for in the direction of searching for a data stream dividing point. To meet the requirement of a minimum data chunk, usually starting from a data stream dividing point, a size of the minimum data chunk is skipped along a direction of searching for a data stream dividing point, and the search starts from an end position of the minimum data chunk, that is, the end position of the minimum data chunk serves as a next potential dividing point k.sub.i").	

Dependent claim 4 has substantially the same scope and limitations as claim 13 as it is the corresponding Method claim. Therefore, claim 4 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 15, Yu teaches The device of claim 10, wherein the at least one stored data stream is associated with at least one stored object that has been stored, and determining whether the to-be-stored target data stream matches the at least one stored data stream comprises: acquiring corresponding data stream information of the at least one stored object, wherein the corresponding data stream information of the at least one stored object comprises at least one ID of the at least one stored data stream (Yu [0041] "(3) calculating a feature value of each data chunk: calculating the feature value of the data chunk, which serves as a feature for identifying the data chunk"; [0043] "(5) eliminating duplicate data block: if it is found by detecting a same data chunk that a feature value the same as that of the data chunk exists in the data chunk feature list, skipping storage of the data chunk or determining whether to store the data chunk according to a storage quantity of duplicate data chunks that is determined according to a backup policy"; each chunk stored in the system has a feature value that uniquely identifies that chunk); and comparing an ID of the to-be-stored target data stream with each of the at least one ID to determine whether the to-be-stored target data stream matches the at least one stored data stream (Yu [0041] "(3) calculating a feature value of each data chunk: calculating the feature value of the data chunk, which serves as a feature for identifying the data chunk"; [0043] "(5) eliminating duplicate data block: if it is found by detecting a same data chunk that a feature value the same as that of the data chunk exists in the data chunk feature list, skipping storage of the data chunk or determining whether to store the data chunk according to a storage quantity of duplicate data chunks that is determined according to a backup policy";).

Dependent claim 6 has substantially the same scope and limitations as claim 15 as it is the corresponding Method claim. Therefore, claim 6 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Claims 5, 7-9, 14, 17, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Yin et al (US 2021/0073178 A1) hereinafter referred to as Yin.

Regarding claim 9, Yu teaches The method of claim 1, however Yu does not explicitly teach wherein the specialized processing resources comprise graphics processing unit resources.
Yin teaches wherein the specialized processing resources comprise graphics processing unit resources (Yin [0107] "Any processor known in the art may be used, such as a software processor module and/or a hardware processor such as an ASIC, a FPGA, a central processing unit (CPU), an integrated circuit (IC), a graphics processing unit (GPU), etc”; a GPU is a known specialized processor).
As Yu and Yin are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Yu with the GPU of Yin. One of ordinary skill in the art would have been motivated to make this modification because Yu does not provide any particular processor type for implementation of the specialized processing resources and the GPU as taught by Yin is a well-known and standard processor known in the art for fast parallel calculations such as those used in hashing. The combination of Yu with the GPU as taught by Yin is a combination of prior art elements according to known methods to yield predictable results. The system of Yin is also performing a deduplication process, therefore a person of ordinary skill in the art would have a reasonable chance of success to apply the GPU of Yin with the system of Yu and achieve predictable results.

Regarding claim 14, Yu teaches The device of claim 10, wherein the at least one specialized processing unit is specialized (Yu [0097] "The deduplication server 103 includes a determining unit 1901 and a judging and processing unit 1902. The determining unit 1901 is configured to perform step (a): (a) determining a point p.sub.iz and a window W.sub.iz[p.sub.iz-A.sub.z, p.sub.z+B.sub.z] corresponding to the point p.sub.iz for a current potential dividing point k.sub.i according to the rule, where i and z are integers, and 1.ltoreq.z.ltoreq.M. The judging and processing unit 1902 is configured to: determine whether at least a part of data in the window W.sub.iz[p.sub.iz-A.sub.z, p.sub.iz+B.sub.z] meets a preset condition C.sub.z"; [0179] "In addition, functional units in the embodiments of the present invention may be integrated into one processing unit, or each of the units may exist alone physically, or two or more units are integrated into one unit"; the specialized units are separate processing resources), however Yu does not explicitly teach to perform floating point operations using a different approach than the at least one processing unit.
Yin teaches to perform floating point operations using a different approach than the at least one processing unit (Yin [0107] "Any processor known in the art may be used, such as a software processor module and/or a hardware processor such as an ASIC, a FPGA, a central processing unit (CPU), an integrated circuit (IC), a graphics processing unit (GPU), etc”; a GPU is a known specialized processor specialized to perform floating point calculations faster than a general CPU).
As Yu and Yin are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Yu with the GPU of Yin. One of ordinary skill in the art would have been motivated to make this modification because Yu does not provide any particular processor type for implementation of the specialized processing resources and the GPU as taught by Yin is a well-known and standard processor known in the art for fast floating-point calculations. The combination of Yu with the GPU as taught by Yin is a combination of prior art elements according to known methods to yield predictable results. The system of Yin is also performing a deduplication process, therefore a person of ordinary skill in the art would have a reasonable chance of success to apply the GPU of Yin with the system of Yu and achieve predictable results.

Dependent claim 5 has substantially the same scope and limitations as claim 14 as it is the corresponding Method claim. Therefore, claim 5 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

	Regarding claim 7, Yu teaches The method of claim 1, wherein storing the to-be-stored target data stream in the storage apparatus comprises: using the processing resources of the processor, wherein the processing resources share storage resources with the specialized processing resources for generating the to-be-stored target data stream (Yu [0097] "The deduplication server 103 includes a determining unit 1901 and a judging and processing unit 1902. The determining unit 1901 is configured to perform step (a): (a) determining a point p.sub.iz and a window W.sub.iz[p.sub.iz-A.sub.z, p.sub.z+B.sub.z] corresponding to the point p.sub.iz for a current potential dividing point k.sub.i according to the rule, where i and z are integers, and 1.ltoreq.z.ltoreq.M. The judging and processing unit 1902 is configured to: determine whether at least a part of data in the window W.sub.iz[p.sub.iz-A.sub.z, p.sub.iz+B.sub.z] meets a preset condition C.sub.z"; [0179] "In addition, functional units in the embodiments of the present invention may be integrated into one processing unit, or each of the units may exist alone physically, or two or more units are integrated into one unit"; the specialized units are separate processing resources used only for the specialized process (hashing and window sizing) and not for general processes. As both processors have access to the storage device, the storage resources are shared), however Yu does not explicitly teach determining an address in the storage apparatus for storing the to-be-stored target data stream; and storing, based on the address, the to-be-stored target data stream in the storage apparatus to serve as a data block, wherein the method further comprises: generating, based on the address, data block information for accessing the to-be-stored target data stream, the generating the data block information comprising generating the data block information.
Yin teaches determining an address in the storage apparatus for storing the to-be-stored target data stream (Yin [0065] "In various approaches, the TSV array stores the address of the corresponding hash value, the index of the sliding window associated with the hash value, the value of the calculated hash value, etc. The TSV array may store the address of the corresponding hash value, the index of the sliding window associated with the hash value, the value of the calculated hash value, etc., in any manner known in the art. In a preferred embodiment, the TSV array may store the address of the corresponding hash value, the index of the sliding window associated with the hash value, the value of the calculated hash value, etc., in a table"); and storing, based on the address, the to-be-stored target data stream in the storage apparatus to serve as a data block (Yin [0065] "Operation 314 includes, in response to the calculated hash value being less than the value of the first element in the CPC array, storing the calculated hash value to a temporary hash value array. The temporary hash value array may be interchangeably referred to as a temporary sliding value (TSV) array throughout the present disclosure"), wherein the method further comprises: generating, based on the address, data block information for accessing the to-be-stored target data stream, the generating the data block information comprising generating the data block information (Yin [0065] "In various approaches, the TSV array stores the address of the corresponding hash value, the index of the sliding window associated with the hash value, the value of the calculated hash value, etc. The TSV array may store the address of the corresponding hash value, the index of the sliding window associated with the hash value, the value of the calculated hash value, etc., in any manner known in the art).
As Yu and Yin are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Yu with the addressing of Yin. One of ordinary skill in the art would have been motivated to make this modification because Yu does not provide any method of tracking the data in the system and the addressing as taught by Yin is a well-known and standard methodology known in the art for tracking the location of data in the system. As Yu does not provide any method of tracking the data in the system, then the combination of Yu with the addressing as taught by Yin is a combination of prior art elements according to known methods to yield predictable results. The system of Yin is also performing a deduplication process, therefore a person of ordinary skill in the art would have a reasonable chance of success to apply the addressing of Yin with the system of Yu and achieve predictable results.

Dependent claim 21 has substantially the same scope and limitations as claim 7 as it is the corresponding Computer program product claim. Therefore, claim 21 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

	Regarding claim 17, the combination of Yu and Yin teaches The device of claim 10, wherein the actions further comprise: generating, based on an address, data block information for accessing the target data stream, wherein the address comprises an address in the storage apparatus for storing the to-be-stored target data stream (Yin [0065] "In various approaches, the TSV array stores the address of the corresponding hash value, the index of the sliding window associated with the hash value, the value of the calculated hash value, etc. The TSV array may store the address of the corresponding hash value, the index of the sliding window associated with the hash value, the value of the calculated hash value, etc., in any manner known in the art. In a preferred embodiment, the TSV array may store the address of the corresponding hash value, the index of the sliding window associated with the hash value, the value of the calculated hash value, etc., in a table"; the address stored in the table is the data block information used to access the chunk).

Dependent claim 8 has substantially the same scope and limitations as claim 17 as it is the corresponding Method claim. Therefore, claim 8 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Claim 18 is/are rejected under 35 U.S.C. 103 as being obvious over the combination of Yu and Yin.

Regarding claim 18, the combination of Yu and Yin teaches The device of claim 17, however, the combination of Yu and Yin does not explicitly teach wherein generating the data block information comprises: generating the data block information by using general processing resources, wherein the general processing resources share storage resources with specialized processing resources for generating the to-be-stored target data stream.
Yu does teach in [0097] that the unit performing the dividing point functionality (generating the to-be-stored target data stream) is performed by a specific unit separate from the general processor. Yu also teaches in [0179] that the system can comprise separate physical processors for the specific units (specialized resources). As noted in [0004], the dividing portion of the process (generating the to-be-stored target data stream) requires a significant amount of resources. Thus it would be obvious to a person of ordinary skill in the art to provide a dedicated processor to the heavy use applications (chunking) and using the general processing resources for less demanding actions (metadata generation). A person of ordinary skill in the art would have a reasonable chance of success to apply this modification to Yu and achieve predictable results as Yu already teaches the use of specialized processors and general processors in the same system.

Claim 19 is/are rejected under 35 U.S.C. 103 as being obvious over Yu.

Regarding claim 19, Yu teaches The device of claim 10, wherein the actions further comprise: generating data stream information of the to-be-stored object, wherein the data stream information of the object comprises an ID of the object and an ID of the to-be-stored target data stream (Yu [0041] "(3) calculating a feature value of each data chunk: calculating the feature value of the data chunk, which serves as a feature for identifying the data chunk"; [0043] "(5) eliminating duplicate data block: if it is found by detecting a same data chunk that a feature value the same as that of the data chunk exists in the data chunk feature list, skipping storage of the data chunk or determining whether to store the data chunk according to a storage quantity of duplicate data chunks that is determined according to a backup policy"; each chunk stored in the system has a feature value that uniquely identifies that chunk), however, Yu does not explicitly teach and wherein the generating the data stream information of the to-be-stored object comprises generating the data stream information of the to-be-stored object by using general processing resources, wherein the general processing resources share storage resources with specialized processing resources for generating the to-be-stored target data stream.
Yu does teach in [0097] that the unit performing the dividing point functionality (generating the to-be-stored target data stream) is performed by a specific unit separate from the general processor. Yu also teaches in [0179] that the system can comprise separate physical processors for the specific units (specialized resources). As noted in [0004], the dividing portion of the process (generating the to-be-stored target data stream) requires a significant amount of resources. Thus it would be obvious to a person of ordinary skill in the art to provide a dedicated processor to the heavy use applications (chunking) and using the general processing resources for less demanding actions (metadata generation). A person of ordinary skill in the art would have a reasonable chance of success to apply this modification to Yu and achieve predictable results as Yu already teaches the use of specialized processors and general processors in the same system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132